Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 1 of 12




   United States v. Abdul Malik Abdul Kareem
                CR 15-0707-SRB




                    EXHIBIT B
             Government Disclosure Letters
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 2 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 3 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 4 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 5 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 6 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 7 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 8 of 12
              Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 9 of 12

                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           District of Arizona



                                                                  Two Renaissance Square         Main:            (602) 514-7500
                                                                  40 N. Central Ave., Suite 1800 Main Office Fax: (602) 514-7693
                                                                  Phoenix, AZ 85004-4408




                                               March 15, 2019

 Daniel Maynard                                         Daniel Drake
 3200 N. Central Ave., Suite 1800                       4340 E. Indian School Rd., Ste. 21-113
 Phoenix, AZ 85012                                      Phoenix, AZ 85018



        Re:     United States v. Abdul Malik Abdul Kareem, CR15-00707-PHX-SRB

Dear Mr. Maynard and Mr. Drake:

        Please find enclosed one (1) compact disc, Bates-stamped# 000914, containing the results and reports
of an extraction by U.S. Customs and Border Protection of a mobile phone belonging to Saabir Nurse on
September 26, 2015. In addition, enclosed is one (1) computer hard drive, Bates-stamped# 000915, containing
pole camera video (no audio) footage recorded at the Simpson/Soofi apartment from May 1-3, 2015. Finally,
with this letter, we are re-disclosing Exhibits 52 and 53 from the trial of Erick Jamal Hendricks Bates-stamped
as #000899-000913. Those exhibits previously were disclosed via email.

        As with the other post-trial disclosures we have made in the case, we do not believe these items to be
relevant and material to the prosecution of Mr. Kareem, but are disclosing them in an abundance of caution.


                                                    Sincerely,

                                                    ELIZABETH A. STRANGE
                                                    First Assistant United States Attorney
                                                    District of Arizona

                                                    s/ Joseph Koehler

                                                    JOSEPH KOEHLER
                                                    Assistant United States Attorney

JK/nh
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 10 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 11 of 12
Case 2:15-cr-00707-SRB Document 629-2 Filed 12/03/19 Page 12 of 12
